528 F.Supp.2d 1355 (2007)
In re: WAYNE FARMS LLC FAIR LABOR STANDARDS ACT LITIGATION.
MDL No. 1872.
United States Judicial Panel on Multidistrict Litigation.
November 2, 2007.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, ROBERT L. MILLER, JR., DAVID R. HANSEN, J. FREDERICK MOTZ, KATHRYN H. VRATIL, ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman
Before the entire Panel: Common defendant Wayne Farms LLC (Wayne *1356 Farms) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Southern District of Mississippi. Plaintiffs in all actions support the motion.
This litigation currently consists of twelve actions listed on Schedule A and pending in four districts as follows: four actions each in the Middle District of Alabama and the Northern District of Alabama, and two actions each in the Northern District of Georgia and the Southern District of Mississippi.
After considering all argument of counsel, we find that these twelve actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of Mississippi will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions share factual questions arising out of similar allegations that certain Wayne Farms employees are entitled to compensation under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent rulings on pretrial motions, including those with respect to certification of collective actions; and conserve the resources of the parties, their counsel and the judiciary.
Given that the actions are pending in nearby federal judicial districts in Alabama, Georgia, and Mississippi, any of the involved districts would be convenient for the parties and witnesses. We are persuaded that the Southern District of Mississippi is an appropriate transferee forum for this litigation. The Southern District of Mississippi has been advancing the actions efficiently with a large number of potential claimants. Additionally, all parties support centralization in this district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Southern District of. Mississippi are transferred to the Southern District of Mississippi and, with the consent of that court, assigned to the Honorable Keith Starrett for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1872In re: Wayne Farms LLC Fair Labor Standards Act Litigation
Middle District of Alabama

Samuel Adams, et al. v. Wayne Farms LLC, C.A. No. 1:06-950

Sonya P. Adams, et al. v. Wayne Farms LLC, C.A. No. 1:07-296

Darren Anderson, et al. v. Wayne Farms LLC, C.A. No. 2:06-951

Amos Akings, et al. v. Wayne Farms LLC, C.A: No. 2:07-297
Northern District of Alabama

Jimmy W. Belue, et al. v. Wayne Farms LLC, CA. No. 4:06-2095

Robert Thomas Dunn, et al. v. Wayne Farms LLC, C.A. No. 4:07-647

James E. Bolden, et al. v. Wayne Farms LLC, C.A. No. 5:06-2096

Pamela M. Allen, et al. v. Wayne Farms LLC, et al., C.A. No. 5:07-639
Northern District of Georgia

Christie Norman, et al. v. Wayne Farms LLC, C.A. No. 1:07-1154

Joey Tate, et al. v. Wayne Farms LLC, C.A. No. 2:07-55
Southern District of Mississippi

April Agee, et al. v. Wayne Farms LLC, et al., C.A. Na. 2:06-268

*1357 Eula M. Keyes, et al. v. Wayne Farms LLC, C.A. No. 2:07-29